Name: 79/742/EEC: Commission Decision of 2 August 1979 refusing to accept the scientific character of the apparatus described as 'Coherent-CO2 Surgical Laser System 400'
 Type: Decision_ENTSCHEID
 Subject Matter: mechanical engineering;  tariff policy;  health
 Date Published: 1979-08-24

 Avis juridique important|31979D074279/742/EEC: Commission Decision of 2 August 1979 refusing to accept the scientific character of the apparatus described as 'Coherent-CO2 Surgical Laser System 400' Official Journal L 216 , 24/08/1979 P. 0029 - 0029 Greek special edition: Chapter 02 Volume 7 P. 0275 COMMISSION DECISION of 2 August 1979 refusing to accept the scientific character of the apparatus described as "Coherent-CO2 Surgical Laser System 400" (79/742/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1798/75 of 10 July 1975 on the importation free of Common Customs Tariff duties of educational, scientific and cultural materials (1), Having regard to Commission Regulation (EEC) No 3195/75 of 2 December 1975 laying down provisions for the implementation of Regulation (EEC) No 1798/75 (2), and in particular Articles 4 and 5 thereof, Whereas, by letter dated 31 January 1979, the United Kingdom Government requested the Commission to invoke the procedure laid down in Articles 4 and 5 of Regulation (EEC) No 3195/75 in order to determine whether or not the apparatus described as "Coherent-CO2 Surgical Laser System 400", intended for use in clinical research and, in particular, with a view to establishing a comparison between treatment with laser radiation and conventional radiotherapy and surgery, and with a view to instruction of surgeons on the use of laser irradiation of tumors, should be considered as a scientific apparatus and, where the reply is in the affirmative, whether apparatus of equivalent scientific value is currently being manufactured in the Community; Whereas, in accordance with the provisions of Article 4 (5) of Regulation (EEC) No 3195/75, a group of experts composed of representatives of all the Member States met on 18 June 1979 within the Committee on Duty-Free Arrangements to examine this particular case; Whereas this examination showed that the apparatus in question is a CO2 chirgical laser system which does not possess the requisite characteristics making it specially suited to scientific research ; whereas moreover it is an apparatus in current use in the field of gynaecology, urology, dermatology and in operations on eyes, throat and nose; Whereas its use in the case in question could not alone confer upon it the character of a scientific apparatus ; whereas it therefore cannot be regarded as a scientific apparatus, HAS ADOPTED THIS DECISION: Article 1 The apparatus described as "Coherent-CO2 Surgical Laser System 400" is not considered to be a scientific apparatus. Article 2 This Decision is addressed to the Member States. Done at Brussels, 2 August 1979. For the Commission Ã tienne DAVIGNON Member of the Commission (1)OJ No L 184, 15.7.1975, p. 1. (2)OJ No L 316, 6.12.1975, p. 17.